DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-13, 16-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Pereira (US 20060047717).

identifying data records to be inserted into a database (see at least 0009-0011 Figure 2);
converting the data records into data files, wherein the data files include comma-separated values (csv) files, and wherein each data file includes one or more data records (see at least 0004);
sorting the data files based on one or more dependencies associated with the data files, wherein sorting includes generating a dependency graph of the data files (see at least 0009-0011) and
inserting the data records into the database by uploading, based on the dependency graph, one or more of the sorted data files into the database (see at least 0020-0022).

Regarding claim 4, Pereira further teaches or suggests the method of claim 1, wherein the one or more dependencies reflect an order in which the data files are to be processed or uploaded, wherein a first data file depends on a second data file such that processing or uploading of the first data file is contingent upon processing or uploading of the second data file (see at least 0031: loading data into multiple tables with many 

Regarding claim 5, Pereira further teaches or suggests the method of claim 1, further comprising removing the one or more sorted data files form a list of the sorted data files once the data records are inserted into the database (see at least 0010: the batches that are ready to be imported to the database are transferred to the database using multiple threads so that multiple processors can conduct the transport simultaneously). Note transferring clearly indicates the sorted list no longer contains the sorted data files.

Regarding claim 6, Pereira further teaches or suggests the method of claim 5, further comprising continuously iterating through the list for detecting new data files being added to the list and evaluating new dependencies associated with the new data files, wherein the list is dynamically updated with the new data files upon receiving new data records (see at least 0022: the database manipulator component receives a batch of rows to be imported and performs the transfer operation. After 

Claims 7, 10-12 and 13, 16-18 essentially recite the limitations of claims 1, 4-6 in form of a system and computer program product respectively, thus are rejected for the same reasons discussed in claims 1, 4-6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20060047717), further in view of Yurchenko et al (US 20170154123).
Regarding claim 2, Pereira further teaches the method of claim 1, further comprising receiving the data records from one or more computing sources (see at least 0020-0022, Figure 2). The difference is Pereira does not specifically show the one or more computing sources associated with one or more tenants in a multi-tenant database environment. However it is well known in the art as shown by Yurchenko to use an object sequence or topological sort of listings for determining objects relationships in a multi-tenant system (see at least the abstract, 0005, 0012), Since the method of Pereira organizes data records from computing sources into a dependency graph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply it to resources in a multi-tenant environment as claimed in order to facilitate data migration or making copies or records or other processing techniques as taught by Yurchenko (see at least 0012).  

.

 Claims 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20060047717), further in view of Cao et al (US 20100277481).
Regarding claim 3, Pereira does not specifically show the method of claim 1, wherein sorting is performed dynamically and comprises topological sorting of the data files. However Pereira clearly teaches the dependency graph is a dynamic graph since it results from inserting records into the database. Furthermore it is well known in the art to use dynamic topological sorting as shown by Cao to manage dynamic graphs (see at least 0079-0080, 0081). Since the graph in the method of Pereira is a dynamic graph resulting from inserting records, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pereira and Cao in order to reflect the updated positions of items in the graph.    

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen- Horne et al (US 20110276674) teach techniques for creating a representation of dependency relationships between computing resources within a computing environment.  In some implementations, a dependency graph that includes nodes and dependency relationships is created. In accordance with one embodiment, architectural components of an on-demand database system may employ a multi-tenant approach, a virtualized approach, or any other type of database approach.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        30 September 2021